DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/21/2021 has been entered.  Claims 4-8, 11-14, 17, and 19 have been amended. Claims 9-19 were previously withdrawn. Accordingly, claims 1-19 are currently pending in the application.  
Reasons for Allowance
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method of making an object on a bottom-up stereolithography apparatus as instantly claimed is that while the prior art teaches a window cassette comprising an optically transparent member having a build surface on which an object can be produced, said optically transparent member having at least one thermal profile associated therewith; and then
 modifying said at least one adjustable parameter by said controller based on said at least one thermal profile of said optically transparent member; and then producing the object on said build surface from a light-polymerizable liquid by bottom-up stereolithography; it does not teach or suggest that installing a removable window cassette on said apparatus.
 Claim 2-8 are allowed because the claims are dependent upon allowable independent claim 1.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 9-19 directed to an invention non-elected without traverse.  Accordingly, claims 9-19 been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                    
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743